
	

114 S3204 IS: King Cove Road Land Exchange Act
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3204
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		 To provide for the exchange of Federal land and non-Federal land in the State of Alaska for the
			 construction of a road between King Cove and Cold Bay. 
	
	
		1.Short title
 This Act may be cited as the King Cove Road Land Exchange Act.
 2.FindingCongress finds that the land exchange required under this Act (including the designation of the road corridor and the construction of the road along the road corridor) is in the public interest.
 3.DefinitionsIn this Act: (1)Federal land (A)In generalThe term Federal land means the approximately 206 acres of Federal land located within the Refuge as depicted on the map entitled Project Area Map and dated September 2012.
 (B)InclusionThe term Federal land includes the 131 acres of Federal land in the Wilderness, which shall be used for the road corridor along which the road is to be constructed in accordance with section 4(b)(2).
 (2)Non-federal landThe term non-Federal land means the approximately 43,093 acres of land owned by the State as depicted on the map entitled Project Area Map and dated September 2012. (3)RefugeThe term Refuge means the Izembek National Wildlife Refuge in the State.
 (4)Road corridorThe term road corridor means the road corridor designated under section 4(b)(1). (5)SecretaryThe term Secretary means the Secretary of the Interior.
 (6)StateThe term State means the State of Alaska. (7)WildernessThe term Wilderness means the Izembek Wilderness designated by section 702(6) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 1132 note; Public Law 96–487).
			4.Land exchange required
 (a)In generalIf the State offers to convey to the Secretary all right, title, and interest of the State in and to the non-Federal land, the Secretary shall convey to the State all right, title, and interest of the United States in and to the Federal land.
 (b)Use of federal landThe Federal land shall be conveyed to the State for the purposes of— (1)designating a road corridor through the Refuge; and
 (2)constructing a single-lane gravel road along the road corridor subject to the requirements in section 6.
				(c)Valuation, appraisals, and equalization
 (1)In generalThe value of the Federal land and the non-Federal land to be exchanged under this section— (A)shall be equal, as determined by appraisals conducted in accordance with paragraph (2); or
 (B)if not equal, shall be equalized in accordance with paragraph (3). (2)Appraisals (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary and State shall select an appraiser to conduct appraisals of the Federal land and non-Federal land.
 (B)RequirementsThe appraisals required under subparagraph (A) shall be conducted in accordance with nationally recognized appraisal standards, including—
 (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)the Uniform Standards of Professional Appraisal Practice.
						(3)Equalization
 (A)Surplus of federal landIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land to be conveyed under the land exchange under this section, the value of the Federal land and non-Federal land shall be equalized—
 (i)by conveying additional non-Federal land in the State to the Secretary, subject to the approval of the Secretary;
 (ii)by the State making a cash payment to the United States; or (iii)by using a combination of the methods described in clauses (i) and (ii).
 (B)Surplus of non-federal landIf the final appraised value of the non-Federal land exceeds the final appraised value of the Federal land to be conveyed under the land exchange under this section, the value of the Federal land and non-Federal land shall be equalized by the State adjusting the acreage of the non-Federal land to be conveyed.
 (C)Amount of paymentNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a payment under subparagraph (A)(ii) in excess of 25 percent of the value of the Federal land conveyed.
 (d)AdministrationOn completion of the exchange of Federal land and non-Federal land under this section— (1)the boundary of the Wilderness shall be modified to exclude the Federal land; and
 (2)the non-Federal land shall be— (A)added to the Wilderness; and
 (B)administered in accordance with— (i)the Wilderness Act (16 U.S.C. 1131 et seq.); and
 (ii)other applicable laws. (e)DeadlineThe land exchange under this section shall be completed not later than 180 days after the date of enactment of this Act.
 5.Route of road corridorThe route of the road corridor shall follow the southern road alignment as described in the alternative entitled Alternative 2-Land Exchange and Southern Road Alignment in the final environmental impact statement entitled Izembek National Wildlife Refuge Land Exchange/Road Corridor Final Environmental Impact Statement and dated February 5, 2013.
 6.Requirements relating to roadThe requirements relating to usage, barrier cables, and dimensions and the limitation on support facilities under subsections (a) and (b) of section 6403 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1180) shall apply to the road constructed in the road corridor.
 7.EffectThe exchange of Federal land and non-Federal land and the road to be constructed under this Act shall not constitute a major Federal action for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
		
